Citation Nr: 1825102	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  13-33 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for a recurrent left shoulder dislocation disability.

2. Entitlement to an initial rating in excess of 10 percent for a post-fracture right hand disability.


REPRESENTATION

Veteran represented by:	Michael James Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1984 to September 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran presented sworn testimony at a hearing before the undersigned in August 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims must be remanded to ascertain the impact of the Veteran's flare ups and to obtain outstanding records.  The Veteran has testified that flare-ups of his shoulder and hand disabilities have a significant impact on his range of motion.  See Hr'g. Tr. at 4-7, 12-16.  With respect to his hand disability, the Veteran has elaborated that as a result of fatigue and flare-ups he experiences difficulties grasping objects or using any of his fingers of the right hand.  See Id. at 6.  The current VA medical examinations do not provide any estimates for the impact of the Veteran's flare-ups.  The U.S. Court of Appeals for Veteran's Claims (the Court) has issued a decision in Sharp v. Shulkin, 29 Vet. App. 26 (2017) concerning the adequacy of VA orthopedic examinations.  In Sharp, the Court held that a VA examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  In light of this decision, the Board finds that new VA examinations should be provided addressing the Veteran's left shoulder and right hand flare-ups.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, an October 2016 correspondence from the Veteran's attorney suggests that the Veteran has applied for benefits from the Social Security Administration (SSA).  The file does not currently contain any SSA records; however the records may yield information relevant both to the severity of the Veteran's disabilities and his income.  Accordingly, efforts should be made to associate them with the claims file.  38 C.F.R. § 3.159(c)(2)(2014); see Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Finally, the Veteran's November 2013 Form 9 includes contentions that the RO failed to consider evidence submitted by the Veteran, including "new evidence" and medical evidence.  The Veteran's electronic file does not contain specific evidence submissions form the Veteran or his attorney prior to the November 2013 Form 9.  Consequently, the Board may be without the Veteran's complete file and the matter must be remanded to ensure if any records are missing.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete SSA disability records for the Veteran, to include underlying medical records upon which any SSA disability decision was based.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Make reasonable efforts to ascertain if the Veteran has received private treatment for his shoulder or hand disability.  The Veteran has identified Brigham & Women's Hospital, Healthcare for the Homeless, Massachusetts General Hospital, Tufts Medical Center, Melrose-Wakefield Hospital, and Lynn Community Health Center as places he has received care from.  See February 2016 VA 21-526EZ.  Contact the Veteran to make efforts to obtain releases and obtain records from these or any other private providers that the Veteran indicates treated him for his shoulder or hand disability.  

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his left shoulder and right hand symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  Make reasonable efforts to ascertain whether the Veteran submitted medical records or other evidence that is currently not part of the Veteran's VBMS file.  See Form 9.  The Veteran should be provided with an opportunity to resubmit any evidence suspected to be missing.  

6.  After completing the above development, schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his right hand and left shoulder disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all left shoulder and right hand pathologies found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint (in the case of the right shoulder).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The examiner is also asked to specifically address the Veteran's complaints of neurological symptoms of his right hand, including feeling of numbness and inability to move fingers with flare ups or fatigue.  

7.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

